Case 2:20-cv-10449-KM-ESK Document 10 Filed 04/21/21 Page 1 of 1 PageID: 35




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


ELI REISMAN, individually and on behalf
of all others similarly situated,                Civil Case Number: 2:20-cv-10449-KM-ESK

                       Plaintiff,

                  -against-

AUTO CARE WARRANTY SOLUTIONS,
LLC,

                       Defendants.

                          NOTICE OF VOLUNTARY DISMISSAL

               The undersigned counsel for the Plaintiff hereby provides notice to the Court that

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby dismisses all claims against Defendant in

the above-captioned matter, with prejudice; AND

               THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.

Dated:         April 20, 2021

/s/ Yitzchak Zelman
Yitzchak Zelman, Esq.
MARCUS & ZELMAN, LLC
701 Cookman Avenue, Suite 300
Asbury Park, NJ 07712
Tel: (732) 695-3282
Email: yzelman@marcuszelman.com
Attorneys for Plaintiff
                                                       SO ORDERED

                                                     This 21st day of April, 2021


                                                      /s/ Kevin McNulty
                                                     __________________________________
                                                     HONORABLE KEVIN MCNULTY
                                                     UNITED STATES DISTRICT JUDGE
